DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on August 22nd, 2022 for application no. 17/260,489 filed on January 14th, 2021. Claims 1-20 are pending. In the present amendment, claims 7, 12, 17 and 20 are amended.

Response to Arguments
The Applicant's arguments filed August 22nd, 2022 are in response to the Office Action mailed July 21st, 2022. The Applicant's arguments have been fully considered.
Regarding Claims 1, 7 and 19, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a system having the combination of features recited in claim 1, and particularly “a drive member movable in response to a magnetic field generated by application of electricity to the coil, the drive member being movable between a first position and a second position, the drive member including a first body that is magnetically responsive and a second body coupled to the first body, the drive member having a rotational axis, an axially forward face and a stop surface axially spaced from the forward face, the stop surface being arranged to limit movement of the drive member away from the first position” and “a lock member engaged and driven by the forward face of the drive member to engage a gear of the vehicle differential when the drive member is in the second position and the lock member is adapted to be disengaged from the gear when the drive member is in the first position, wherein the drive member includes an inner surface radially spaced from the rotational axis and adapted to slide over an axially extending surface of a housing of the differential, and the stop surface extends radially closer to the rotational axis than the inner surface”.
The closest prior art of lnose (US 2017/0297428) discloses a drive member (Fig. 5, 8) comprising a stop surface (83F), but fails to disclose “wherein the drive member includes an inner surface radially spaced from the rotational axis and adapted to slide over an axially extending surface of a housing of the differential, and the stop surface extends radially closer to the rotational axis than the inner surface”, and there is no motivation to modify the drive member taught by Inose absent impermissible hindsight.
Regarding Claim 7, none of the prior art discloses or renders obvious a vehicle driveline component having the combination of features recited in claim 7, and particularly “a housing having a radially extending surface, and a tubular portion that has rotational axis and an axially extending outer surface”, “a drive member at least partially received between the coil and the outer surface of the tubular portion, the drive member being movable in response to a magnetic field generated by application of electricity to the coil, the drive member being movable between a first position and a second position, the drive member having a first body that is magnetically responsive and a second body coupled to the first body, the drive member having an axially forward face and a stop surface axially spaced from the forward face” and “a lock member engaged and driven by the forward face of the drive member to engage the rotary component when the drive member is in the second position and the lock member is adapted to be disengaged from the rotary component when the drive member is in the first position wherein the drive member includes an inner surface slidably engaged with and movable along the axially extending outer surface, and the stop surface: a) extends radially closer to the rotational axis than the inner surface; or b) the inner surface is located axially between the forward face and the stop surface; or c) both (a) and (b)”.
The closest prior art of lnose (US 2017/0297428) discloses a drive member (Fig. 5, 8) comprising a stop surface (83F), but fails to disclose “wherein the drive member includes an inner surface slidably engaged with and movable along the axially extending outer surface, and the stop surface: a) extends radially closer to the rotational axis than the inner surface; or b) the inner surface is located axially between the forward face and the stop surface; or c) both (a) and (b)”, and there is no motivation to modify the drive member taught by Inose absent impermissible hindsight.
Regarding Claim 19, none of the prior art discloses or renders obvious a system having the combination of features recited in claim 19, and particularly “a drive member movable in response to a magnetic field generated by application of electricity to the coil, the drive member being movable between a first position and a second position, the drive member including a first body that is magnetically responsive, the drive member having a rotational axis, an axially forward face and a stop surface axially spaced from the forward face” and “a lock member engaged and driven by the forward face of the drive member to engage a gear of the vehicle differential when the drive member is in the second position and the lock member is adapted to be disengaged from the gear when the drive member is in the first position wherein the drive member includes an inner surface adapted to be received over and slidably movable along an axially extending outer surface of a housing of the differential, and the stop surface: a) extends radially closer to the rotational axis than the inner surface; or b) the inner surface is located axially between the forward face and the stop surface; or c) both (a) and (b)”.
The closest prior art of lnose (US 2017/0297428) discloses a drive member (Fig. 5, 8) comprising a stop surface (83F), but fails to disclose “wherein the drive member includes an inner surface adapted to be received over and slidably movable along an axially extending outer surface of a housing of the differential, and the stop surface: a) extends radially closer to the rotational axis than the inner surface; or b) the inner surface is located axially between the forward face and the stop surface; or c) both (a) and (b)”, and there is no motivation to modify the drive member taught by Inose absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659